Citation Nr: 0606945	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-12 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post right 
elbow fracture, rated as 10 percent disabling, prior to 
September 2, 2003.  

3.  Entitlement to an increased rating for status post right 
elbow fracture, rated as 20 percent disabling, from September 
2, 2003 forward.

4.  Entitlement to a separate compensable rating for a tender 
painful right elbow surgical scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied an increased rating for lumbosacral strain, currently 
rated as 10 percent disabling; and denied an increased rating 
for status post right elbow fracture, rated as 10 percent 
disabling.  The RO subsequently granted an increased rating 
of 20 percent for status post right elbow fracture in 
November 2003, effective September 2, 2003.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran was scheduled for a March 2003 RO hearing, but 
requested that it be re-scheduled.  The RO subsequently 
scheduled June 6, 2003 and June 20, 2003 RO hearings, but the 
last hearing was canceled at the veteran's request; and there 
is no indication that he desired the RO to re-schedule 
another hearing. 

On his VA-Form 9, the veteran stated that he has no control 
over the fingers in his right hand, associated with his right 
elbow fracture.  The Board considers this a claim for service 
connection for finger disabilities, as secondary to the 
service-connected right elbow disability, and refers this 
issue to the RO.



FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is manifested 
by degenerative joint disease, forward flexion range from 70 
to 95 degrees, extension range from 0 to 20 degrees, lateral 
bending range from 15 to 20 degrees, rotation range from 15 
to 20 degrees, mild percussion tenderness, some findings of 
muscle spasm, and some functional impairment due to pain.

2.  Prior to September 2, 2003, the veteran's right elbow 
disability was manifested by post-traumatic arthritis with 
mild sensory peripheral neuropathy, extension to -5 degrees, 
flexion to 145 degrees, pronation to 90 degrees, supination 
to 85 degrees, and complaints of chronic pain, muscle spasm, 
tingling, and numbness to the forearm.

3.  Presently, the veteran's right elbow disability is 
manifested by moderate degenerative joint disease, flexion 
range from 85 to 135 degrees, extension from 0 to 20 degrees, 
pronation range from 85 to 90 degrees, supination range from 
45 to 85 degrees, and a neurological examination that was 
symmetric and intact.

4.  The medical evidence shows the veteran has a tender 
painful right elbow surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
a lumbar spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5285, 5286, 
5289, 5292, 5293, 5295 (2002 & 2003); Diagnostic Codes 5003, 
5235-5243 (2005).

2.  The criteria for a rating greater than 10 percent for a 
right elbow disability, for the period prior to September 2, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic 
Codes 5003, 5205-5209, 5212, 5213, 4.124a, Diagnostic Code 
8511 (2005).  

3.  The criteria for a rating greater than 20 percent for a 
right elbow disability, for the period subsequent to 
September 2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.71a, Diagnostic Codes 5003, 5205-5209, 5212, 5213, 4.124a, 
Diagnostic Code 8511 (2005).  

4.  The criteria for a separate compensable rating for a 
tender painful right elbow surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
2002 rating decision, September 2002 statement of the case 
(SOC), and June 2003, October 2004, and May 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to increased 
rating claims for lumbosacral strain and status post right 
elbow fracture.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claims.

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in January 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies the notice requirement).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the May 2002 rating decision, the RO denied the 
veteran's increased rating claims for lumbosacral strain and 
status post right elbow fracture.  In January 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claims, the subsequent VA letter 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial, and 
VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and January 2002 and June 2002 VA medical records.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2002, 
September 2003, and December 2004, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



Analysis

In March 1982, the RO originally granted service connection 
for lumbosacral strain, assigning a noncompensable rating 
effective August 26, 1981, and status post fracture right 
elbow, assigning a 10 percent rating effective August 26, 
1981.  In 1985, the RO granted an increased rating of 10 
percent for the lumbosacral strain effective February 21, 
1984.  The RO denied increased ratings of the back on several 
occasions between 1987 and 1990.

In December 2001, the veteran filed an increased rating claim 
for lumbosacral strain and status post right elbow fracture, 
indicating that his disabilities had worsened as he became 
older.  He later stated that his back and elbow always were 
sore.  He thus contends that the level of disability 
associated with his lumbosacral spine and right elbow is 
higher than warranted by two 10 percent ratings, which 
entitles him to an increased rating.  

The RO subsequently granted an increased rating of 20 percent 
for the lumbosacral strain, effective September 2, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

I.  Lumbosacral strain

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on September 26, 2003, 
the rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In the May 2005 SSOC, the veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument.  In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
diseases and injuries of the spine and published them in the 
Federal Register, the publication clearly stated effective 
dates of September 23, 2003 and September 26, 2003, 
respectively.  Because the revised regulations expressly 
stated effective dates and contained no provisions for 
retroactive applicability, it is evident that VA intended to 
apply these regulations only as of the effective dates.  
Accordingly, evaluation will be under the amended provisions 
for evaluating disease and injuries of the spine from either 
September 23, 2002 or September 26, 2003.  The "old" rating 
criteria, however, applies to all the evidence of record.  
See VAOPGCPREC 3-2000. 

The veteran's lumbar spine disability is currently rated 
under the "old" criteria for lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002).  The 
Board will consider whether the veteran can receive a higher 
rating under this diagnostic code, as well as any other 
potentially applicable codes, under both the old and revised 
criteria.

a)  Increased rating for the lumbar spine under the "old" 
regulations

A January 2002 VA annual examination report shows mild 
percussion tenderness over the lumbar spine.  The back 
muscles were in spasm.  There were no focal neurological 
deficits.  X-ray examination revealed severe narrowing and 
degenerative changes involving the lumbosacral discs.

A January 2002 VA orthopedic note shows complaints of 
constant pain the sacroiliac region.  He had no neurological 
complaints.  His straight leg raising test was positive at 50 
degrees bilaterally.  

An April 2002 VA examination report shows complaints of 
constant pain in the lumbosacral area, graded at a 7/10, 
which increased with standing or sitting more than one hour, 
twisting, turning, bending, lifting more than 20 pounds, and 
lying supine more than prone.  He denied any exacerbation by 
coughing or sneezing, and further denied any lower extremity 
radicular symptoms.  His arthritis was treated with 
medications, but no injections, surgery, hospitalizations, or 
bracing.  Physical examination showed the veteran ambulated 
without external supports or assistance, with no evidence of 
antalgic gait.  Examination of the back showed the spine to 
be midline and without pelvic obliquity.  He was diffusely 
tender to palpation from the midline to the lumbosacral 
junction, but nontender at the sacroiliac joints or sciatic 
notches.  There was no paravertebral muscle spasm to 
palpation.  His active range of motion showed forward flexion 
to 95 degrees and extension to 20 degrees.  Lateral bending 
was 0 to 15 degrees bilaterally, and rotation was 0 to 20 
degrees bilaterally.  Heel and toe walking was intact.  
Straight leg raising at 65 degrees in the supine position 
elicited complaints of lower back pain; however seated 
straight leg raising to 90 degrees elicited no pain 
whatsoever.  Goldthwait test was negative.  Patrick test 
demonstrated guarded hip range of motion volitionally.  
Pelvic rock was not performed due to obscuration of his 
landmark architecture by his obesity.  Hoover test was 
negative; and lower extremity active range of motion 
essentially was intact and limited only by his body mass.  
Motor strength for the lower extremities was graded 5/5 
throughout; deep tendon reflexes were +2 and symmetrical for 
the lower extremities; and distal circulation and sensation 
were intact.  The diagnosis was degenerative disc disease of 
the lumbosacral spine with facet arthropathy, but without 
objective evidence of lower extremity radiculopathy or spasm.

In September 2003, a VA examination report shows the veteran 
was unable to sit for about one hour, or stand for two hours.  
Walking was not a problem; and he was able to lift about 20 
pounds.  Physical examination revealed flexion to 70 degrees; 
right and left lateral was 15 degrees; and extension was 20 
degrees.  He was able to walk on heels and toes without 
difficulty; patellar tendon reflexes were 3+; and Achilles 
were 3+.  He had no numbness or weakness of the legs; and had 
negative straight leg raising, sitting and supine; and 
negative Faber.  The diagnosis was lumbosacral strain with 
degenerative joint disease, without radiculopathy.

A December 2004 VA examination report shows complaints of his 
back hurting all the time.  He denied numbness, tingling, 
erectile dysfunction, impotence, bowel or bladder 
incontinence, or bowel movement sneeze dysfunction or 
association.  He stated that coughing when his back is 
symptomatic aggravated it.  He denied fatigue, weakness, 
impaired endurance, or lack of coordination secondary to this 
problem.  He also denied any additional limitations by 
exercise or sports, or any social hobby nonparticipation.  He 
reported that sitting grater than 30 minutes aggravated his 
back.  He denied eating, grooming, hygiene impairment, falls, 
transfer problems, or constitutional symptoms.  He also 
denied surgical injections, braces, canes, and crutch walker 
use for this condition.

Physical examination revealed that the posture and gait was 
normal without ambulatory aids.  The spine also was without 
kyphosis, scoliosis, or pelvic obliquity.  His pelvic height 
was symmetric; and heel toe 10 feet walk was stable.  There 
was no spasm, pain to palpation, or increased muscular 
tension, discerned by physical digital pressure.  Forward 
flexion was 0 to 95 degrees; extension was 0 to 10 degrees; 
bilateral side bending was 0 to 20 degrees; rotation 
bilaterally was 0 to 15 degrees.  There was no limitation of 
movement, protective posture, arc pain motion, fatigue, 
weakness, impaired endurance, or lack of coordination 
following repetitive use.  He also had no ankylosis.  The 
lower vascular dorsalis pedis and posterior tibial pulses 
were palpable.  Neurological examination showed 5/5 strength.  
Sensory was intact bilaterally; reflexes were 2+ L4, S1.  
Sitting straight leg was negative; and supine straight leg 
raise 0 to 65 degrees was without radiculopathy.  For 
Goldthwait's sign the examiner indicated that the veteran 
vocalized discomfort in the lumbosacral spine.  The diagnosis 
was spondylosis of the lumbar spine without lower extremity 
radiculopathy.

As noted, the veteran's lumbosacral strain is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5295 
(2002).  In order to receive the next higher 20  percent 
rating, the evidence must show muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, DC 5295 (2002).

A January 2002 VA medical record shows the back muscles were 
in spasm.  X-ray and physical examinations in April 2002, 
September 2003, and December 2004 also show degenerative disc 
disease of the lumbar spine, and lateral bending from 15 to 
20 degrees.  Although paravertebral muscle spasm was not 
found in April 2002 and December 2004, the Board resolves all 
doubt in the veteran's favor, and finds that as a whole, the 
medical findings are severe enough to warrant a 20 percent 
rating under DC 5295.  

A 40 percent rating under DC 5295, however, is not warranted.  
There are no findings of the whole spine listing to opposite 
side.  In April 2002, a medical examiner found no pelvic 
obliquity and a negative Goldthwait's sign.  While, the 
veteran had forward flexion to 70 degrees in September 2003, 
the remaining medical evidence shows forward flexion to 95 
degrees, which does not demonstrate marked limitation of 
forward bending.  Additionally, even though, as noted, the 
veteran had some loss of lateral motion with osteo-arthritic 
changes, there was no abnormal mobility on forced motion.  As 
a whole, the medical findings more closely approximate the 
criteria for a 20 percent rating under DC 5295.

The veteran also cannot receive a rating higher than 20 
percent under any other potentially applicable diagnostic 
codes.  

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a, DC 5003.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating under 38 C.F.R. § 4.71a, 5292.  The word 
"severe" is not defined in the VA Schedule for Rating 
Disabilities.  

The medical evidence shows ranges of forward flexion from 70 
degrees to 95 degrees.  Lateral bending ranged from 15 to 20 
degrees; and extension ranged from 10 to 20 degrees.  While 
these findings show significant limitation of motion of the 
lumbar spine, most notably extension to 10 degrees and 
lateral bending to 15 degrees, this limitation of motion is 
not enough to be considered severe under DC 5292.  

Additionally, the veteran is not entitled to a separate 
rating for degenerative disc disease of the lumbar spine.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine due to degenerative 
arthritis has been considered and compensated under the 20 
percent evaluation already assigned under the former DC 5295.  
To assign a separate evaluation for limitation of the motion 
of the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

Under DC 5293, a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  While the veteran complained of 
constant pain in his lumbar spine, these symptoms are not 
considered severe.  He was treated with medication and had no 
surgical injections or periods of hospitalization.  Thus, the 
evidence does not rise to the level of an evaluation in 
excess of 20 percent under DC 5293.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002).

The only other diagnostic codes pertaining to the lumbar 
spine, which provide for ratings higher than 20 percent, 
evaluate complete bony fixation (ankylosis), and/or residuals 
of fractures.  See 38 C.F.R. § 4.71a, DC's 5285, 5286, 5289 
(2002).  However, none of the medical evidence shows such 
conditions.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbosacral spine, which 
is an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
evidence also shows increased pain on prolonged sitting, 
standing, or coughing, and inability to lift more than 20 
pounds.  On the other hand, the veteran also denied weakness, 
impaired endurance, or lack of coordination as a result of 
his lumbar spine disability, and walked with no antalgic gait 
or assistive device.  Moreover, any functional loss due to 
pain is contemplated by the 20 percent rating assigned under 
DC 5295 throughout the appeal period.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The record shows that the veteran has worked 
for the postal office for the past 16 years and has not been 
hospitalized for his back.  As the evidence does not show 
marked interference with employment, or frequent periods of 
hospitalization, this case does not present such an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating, but no higher, under DC 5295.  See 38 C.F.R. 
§ 4.7.  

b)  Increased rating for the lumbosacral spine under the 
revised regulations effective September 23, 2002 and 
September 26, 2003

Having determined that a rating in excess of 20 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 20 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrants a 20 percent 
rating.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The Board notes that aside from changing DC 5293 to DC 5243, 
the criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2005).

Here, the evidence does not show any acute symptoms, 
requiring physician-prescribed bedrest or treatment for a 
period of six weeks.  A February 2002 VA examiner 
specifically indicated that as long as the veteran's back 
stayed better, he did not need to be treated with physical 
therapy.  Also, as previously noted, the veteran's symptoms 
have not required surgical injections or periods of 
hospitalization.  Therefore, an evaluation in excess of 20 
percent is not warranted under the revised criteria for 
intervertebral disc syndrome.  See DC 5293 (2002 & 2003); DC 
5243 (2005).

In order to receive a 40 percent rating under the revised 
formula for rating diseases and injuries of the spine, the 
evidence must show forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC's 5235 - 5243 
(2005).  However, as previously discussed, the most limited 
range of forward flexion of the lumbar spine was to 70 
degrees; and there are no findings of ankylosis.  As such, a 
rating in excess of 20 percent is not applicable under the 
revised formula for rating diseases and injuries of the 
spine.

The Board also finds that a separate neurological rating, as 
allowed under the revised regulations does not apply in this 
case.  See 38 C.F.R. § 4.71a, DC's 5235 - 5243, Note (1) 
(2005).  Although straight leg raising tests were positive at 
50 degrees bilaterally in January 2002 and at 65 degrees in 
the supine position in April 2002, there were no neurological 
defects found.  In September 2003, the veteran reported no 
numbness or weakness of the legs; and his sensory examination 
was found intact in December 2004.  Additionally, straight 
leg raise tests were negative in September 2003 and December 
2004.  

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as previously discussed, as 
there is no evidence of marked interference with employment, 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating for lumbosacral strain under DC 5295, but no 
higher.  See 38 C.F.R. § 4.7.

II.  Right elbow

The veteran's right elbow disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5206, for limitation of flexion of the major forearm.  
The 20 percent rating is effective September 2, 2003.  Prior 
to this date, a 10 percent rating was in effect for the right 
elbow under the same diagnostic code.  

(a)  Increased rating higher than 10 percent prior to 
September 2, 2003

An April 2002 VA examination report shows complaints of 
soreness in the elbow, specifically in the area of the 
olecranon and postoperative sites.  He did not have distant 
pain, but did have tingling and numbness to the forearm and 
hand.  The veteran was noted to have a diagnosis at the VA 
clinic of arthritis, which was treated with medications, but 
no injections, surgery, or bracing.  Elbow range of motion 
right was extension -5 degrees, flexion 145 degrees, 
pronation 90 degrees, and supination 85 degrees.  There was 
no evidence of instability on special maneuvers to the right 
elbow.  X-ray examination showed post-traumatic arthritic 
changes to the olecranon and to the humeroulnar joint.  The 
diagnosis was post-traumatic arthritis right elbow 
postoperatively with mild sensory peripheral neuropathy.

June 2002 VA medical records show complaints of chronic right 
elbow pain with muscle spasms.

In order to receive a rating higher than 10 percent under DC 
5206 prior to September 2, 2003, the evidence for that time 
period must show limitation of flexion in the major forearm 
to 90 degrees.  As the April 2002 VA medical record shows 
flexion was to 145 degrees in the right elbow, the next 
higher 20 percent rating is not warranted under DC 5206, 
prior to September 2, 2003.

A rating higher than 10 percent also is not warranted prior 
to September 2, 2003 based on limitation of extension of the 
major forearm.  DC 5207 provides that a 20 percent rating is 
assigned for extension of the major forearm limited to 75 
degrees.  38 C.F.R. § 4.71a, DC 5207.  However, an April 2002 
medical record shows the veteran's extension was to -5 
degrees.  

Additionally, a 20 percent rating does not apply under DC 
5208 prior to September 2, 2003.  Flexion limited to 100 
degrees and extension limited to 45 degrees is assigned a 20 
percent rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5208.  However, as noted, the evidence shows the 
veteran's flexion was to 145 degrees, and his extension was 
to -5 degrees.

DC 5213 provides for ratings higher than 10 percent for 
impairment of supination and pronation.  However, no such 
rating is applicable prior to September 2, 2003. The April 
2002 medical record shows pronation was to 90 degrees and 
supination to 85 degrees.  Normal ranges of motion for the 
elbow include 80 degrees of forearm pronation; and 85 degrees 
of forearm supination.  See 38 C.F.R. § 4.71a, Plate I.  

Moreover, there are no findings prior to September 2, 2003 of 
ankylosis in the right elbow, flail joint, or nonunion or 
impairment of the radius or ulna.  As such, DC's 5205 and 
5209 - 5212 also do not apply.

Additionally, the veteran is not entitled to a separate 
rating for post-traumatic arthritis.  Evaluations for 
distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  However, limitation of motion 
of the right elbow due to degenerative arthritis has been 
considered and compensated under the 10 percent evaluation 
already assigned under DC 5206 prior to September 2, 2003.  
To assign a separate evaluation for limitation of the motion 
of the elbow due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

A separate compensable neurological rating for the right 
elbow also does not apply.  While the April 2002 medical 
record shows mild sensory peripheral neuropathy and 
complaints of numbness and tingling, these findings would not 
amount to a compensable rating under the rating criteria for 
neurological defects.  See 38 C.F.R. § 4.124a, DC 8511.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence prior to September 2, 2003 shows some painful motion 
of the right elbow, which is an important factor in assessing 
the level of disability involving any form of arthritis.  See 
38 C.F.R. § 4.59.  However, any functional loss due to pain, 
is contemplated by the 10 percent rating assigned prior to 
September 2, 2003.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted prior to September 2, 2003.  The record shows 
that the veteran has worked for the postal office for the 
past 16 years and has not been hospitalized for his right 
elbow.  As the evidence does not show marked interference 
with employment, or frequent periods of hospitalization, this 
case does not present such an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 10 
percent rating prior to September 2, 2003, under DC 5206.  
See 38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; but as the 
evidence is not equally balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(b)  Increased rating higher than 20 percent from September 
2, 2003

A September 2, 2003 VA examination report shows the veteran 
is right-hand dominant and that his right elbow had a range 
of motion from 20 to 85 degrees.  He had 85 degrees pronation 
and 85 degrees supination.  X-ray examination of the elbow 
showed a healed fracture of the olecranon with deformity of 
the olecranon, and mild degenerative changes.  The diagnosis 
was moderate degenerative arthritis of the right elbow, 
secondary to olecranon fracture.

A December 2004 VA examination report shows the veteran 
denied fatigue, impaired endurance, or lack of coordination 
associated with his elbow.  He also denied bracing, 
injections, or surgery.  Physical examination showed no edema 
or swelling.  Palpation along the medial and lateral 
epicondyle was nontender; and triceps insertion was 
nontender.  The right elbow was flexed to 135 degrees and 
there was no complaint of pain in the right elbow.  
Supination was 0 to 45 degrees and pronation was 0 to 90 
degrees.  Upper extremity vascular and neurological 
examination was symmetric and intact.  Varus and valgus 
stress testing showed a stable joint, no instability.  
Radiographic evidence demonstrated continued degenerative 
changes involving the elbow joint.  The diagnosis was post-
traumatic residuals of right elbow traumatic arthritis, and 
degenerative joint disease without subluxation or 
instability.  The examiner noted that the veteran 
demonstrated nonorganic pathology under scrutiny, but during 
activity in the interview, which was not directly associated 
with the elbow examination, he was observed to fully extend 
the elbow without any evidence of pain.  These periods showed 
full extension of the right elbow to 0 degrees.  The examiner 
also noted that the veteran's response during the examination 
made it impossible to specifically assess any symptoms 
relating to the ulna nerve in the region of the elbow joint 
and that pain seemed to be the main component of the 
veteran's verbal complaints.

In order to receive a rating higher than 20 percent under DC 
5206, the evidence must show limitation of flexion in the 
major forearm to 70 degrees.  September 2003 and December 
2004 medical records show that the flexion ranged from 85 
degrees to 135 degrees.  As such, the next higher 30 percent 
rating under DC 5206 does not apply.

A rating higher than 20 percent also is not warranted based 
on limitation of extension of the major forearm.  DC 5207 
provides for a 30 percent rating for extension of the major 
forearm limited to 90 degrees.  38 C.F.R. § 4.71a, DC 5207.  
However, a September 2003 medical record shows extension to 
20 degrees.  Moreover, a December 2004 examiner noted that 
the veteran had full extension when he did not perceive 
himself being examined.  Normal ranges of motion for the 
elbow are from 0 degrees of extension to 145 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate I.    

DC 5213 provides for ratings higher than 20 percent for 
impairment of supination and pronation, including loss of 
bone fusion (i.e., hand fixed in full pronation, supination, 
or hyperpronation), or limitation of pronation, with motion 
lost beyond middle arc.  However, no such ratings are 
applicable.  The September 2003 shows that both pronation and 
supination was to 95 degrees; and a December 2004 shows 
pronation to 90 degrees and supination to 45 degrees.  While 
the supination to 45 degrees is significant impairment, the 
hand is not fixed in full supination.

Moreover, there are no findings of ankylosis in the right 
elbow, flail joint, or nonunion or impairment of the radius 
or ulna.  As such, DC's 5205 and 5209 - 5212 also do not 
apply.

Additionally, the veteran is not entitled to a separate 
rating for post-traumatic arthritis in the right elbow.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the right elbow due to degenerative 
arthritis has been considered and compensated under the 20 
percent evaluation already assigned under DC 5206 effective 
September 2, 2003.  To assign a separate evaluation for 
limitation of the motion of the elbow due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

A separate neurological rating for the right elbow also does 
not apply.  The December 2004 medical record shows the 
neurological examination was symmetric and intact. The 
examiner also noted that his response made it impossible to 
specifically assess any symptoms relating to the ulna nerve 
in the region of the elbow joint and that pain seemed to be 
the main component of the veteran's verbal complaints.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows some painful motion of the right elbow, which 
is an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
veteran, however, denied fatigue, impaired endurance, or lack 
of coordination in December 2004.  Moreover, any functional 
loss due to pain is contemplated by the 20 percent rating 
assigned from September 2, 2003.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  As noted, the record shows that the veteran 
has worked for the postal office for the past 16 years and 
has not been hospitalized for his right elbow.  Thus, this 
case does not present such an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating from September 2, 2003, under DC 5206.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; but as the 
evidence is not equally balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Separate compensable rating for a painful tender right 
elbow surgical scar

An April 2002 VA examination report shows a 9cm longitudinal 
surgical wound scar at the right olecranon with hypertropic 
changes.  He was diffusely tender to palpation along the 
course of the scar.

A December 2004 VA examination report shows a residual 8cm 
scar healed.  The veteran voiced discomfort to the slightest 
digital pressure over the right elbow scar surface area.  

The schedule for ratings of the skin is found at 38 C.F.R. 
§ 4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated an 
effective date and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply these 
regulations only as of the effective date.  Accordingly, 
evaluation will be under the amended provisions for 
evaluating the scar from August 30, 2002.  The "old" rating 
criteria, however, applies to all the evidence of record.  
See VAOPGCPREC 3-2000. 

Under the old criteria, superficial scars, poorly nourished 
with repeated ulceration warrant a 10 percent rating.  
38 C.F.R. § 4.118, DC 7803 (2002).  Superficial scars, tender 
and painful on objective demonstration also warrant a 10 
percent rating under 38 C.F.R. § 4.118, DC 7804 (2002).

Upon review, the Board finds that under the criteria in 
effect prior to August 30, 2002, a separate 10 percent rating 
is warranted for a superficial painful scar on the right 
elbow under 38 C.F.R. § 4.118, DC 7804 (2002).  An April 2002 
VA medical record shows that the elbow scar was tender to 
palpation and had hypertropic changes.  A December 2004 VA 
medical record also shows discomfort to pressure on the scar 
surface area.  As such, all doubt is resolved in the 
veteran's favor and a 10 percent rating is assigned under DC 
7804.  Id.   

Under the new criteria, DC 7804 provides for a 10 percent 
rating for a superficial scar, painful on examination.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.   38 C.F.R. § 4.118, DC 
7804 (2005).

Additionally, DC 7801 provides for a 10 percent rating for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion and cover an area or areas exceeding 6 
square inches; a 20 percent rating is warranted for area or 
areas exceeding 12 square inches; a 30 percent rating is 
warranted for area or areas exceeding 72 square inches; and a 
40 percent rating is warranted for area or areas exceeding 
144 square inches.  38 C.F.R. § 4.118, DC 7801 (2005).

Upon review, the Board finds that a continued 10 percent 
rating under DC 7804 for a superficial painful scar applies 
under the new criteria.  A 20 percent rating under DC 7801 is 
not warranted, as the evidence after August 30, 2002 does not 
show that the elbow scar covers an area exceeding 12 square 
inches.  See 38 C.F.R. § 4.118, DC 7801 (2005).

The assignation of a separate rating under DC 7804 is not 
considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's limited and 
painful motion or functional impairment related to the right 
elbow disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).    

Ten percent is the highest schedular rating under DC 7804.  
An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show the scar has caused 
marked interference with employment or required frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).  

Accordingly, a separate 10 percent rating for a tender 
painful elbow scar is granted.


ORDER

Entitlement to an increased rating of 20 percent, but no 
higher, is granted for lumbosacral strain, subject to the 
rules and payment of monetary benefits.

Entitlement to an increased rating for status post right 
elbow fracture, rated as 10 percent disabling, prior to 
September 2, 2003 is denied.  

Entitlement to an increased rating for status post right 
elbow fracture, rated as 20 percent disabling, from September 
2, 2003 forward is denied.

Entitlement to a separate compensable rating for a tender 
painful right elbow surgical scar is granted, subject to the 
rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


